Citation Nr: 9901219	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-10 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
kidney disorder.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 15, 1967 
to November 20, 1967.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a May 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Roanoke, Virginia.  

In correspondence received by the RO in October 1996, the 
appellant appears to have raised the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  This issue is not now in an appellate status 
before the Board, and it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  In September 1994, the RO denied service connection for a 
kidney disorder.  The appellant was provided notice of the 
decision and his appellate rights.  A notice of disagreement 
to the denial was not filed.  

3.  Evidence added to the record since the ROs September 
1994 decision, including copies of the appellants service 
medical records, outpatient treatment records from the VA 
Medical Center (VAMC) in Salem, Virginia, from October 1994 
to September 1995, and hearing testimony, does not bear 
directly and substantially upon the subject matter now under 
consideration (i.e., whether a kidney disorder was incurred 
in or aggravated by service) and, when considered alone or 
together with all of the evidence , both old and new, has no 
significant effect upon the facts previously considered.

4.  The appellants pre-existing back disability did not 
increase in severity during service.  


CONCLUSIONS OF LAW

1.  The September 1994 rating decision, denying service 
connection for a kidney disorder, is final. 38 U.S.C.A. §  
7105 (West 1991).

2.  The evidence received since the September 1994 rating 
decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

2.  A back disability was not aggravated during the 
appellants active duty service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.306 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for a 
kidney disorder.

I.  Factual Background

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  The United States Court of Veterans 
Appeals (Court) has held that, in order for a claim to be 
service connected, there must be a current disability which 
is related to an injury or disease which was present during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A timely filed Notice of Disagreement (NOD) initiates 
appellate review of a decision by the RO.  38 U.S.C. § 
7105(a) (1997); 38 C.F.R. 20.200 (1998).  An NOD must be 
filed within one year from the date of mailing of notice of 
the determination by the RO.  38 U.S.C. § 7105(b)(1) (1997); 
38 C.F.R. § 20.302(a) (1998).  If an NOD is not filed within 
the prescribed one-year period, the determination on a claim 
by the RO shall become final and the claim will not 
thereafter be reopened or allowed.  38 U.S.C. § 7105(c) 
(1997).

In September 1994, the RO denied service connection for a 
kidney disorder.  The appellant was provided notice of the 
decision and his appellate rights.  He did not file a notice 
of disagreement.  38 U.S.C.A. §§ 7105(a), (b)(1) (West 1991); 
38 C.F.R. §§ 20.200, 20.302(a) (1998).  Therefore, the 
September 1994 rating decision became final when the 
appellant did not file an NOD within one year of the date he 
was notified of that unfavorable determination.  38 U.S.C.A. 
§ 7105(c)(West 1991 & Supp. 1998).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that [i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim.  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, the Board must determine if the evidence submitted by 
the claimant is new and material.  Id; 38 U.S.C. § 5108.  If 
the Board determines that the submitted evidence is not new 
and material, then the claim cannot be reopened.  Id.  
Second, if the Board determines that the claimant has 
produced new and material evidence, it must reopen the claim 
and evaluate the merits of the claim in light of all of the 
evidence, both old and new.  Manio, 1 Vet. App. at 145-46 
(explaining that the relevant legislative history confirms 
that Congress intended section 5108 to permit review of all 
of the evidence of record once the claim is reopened).

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently held that the United States 
Court of Veterans Appeals (Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See Hodge v. West, 155 F.3d 1356, 1363-64 (Fed.Cir. 1998).  
In Colvin, the Court adopted the following rule with respect 
to the nature of the evidence which would justify reopening 
of a claim on the basis of new and material evidence:  
there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome.  Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).

This standard, as aptly noted above, focuses on whether the 
new evidence (1) bears directly and substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim.  See 
Fossie v. Brown, No. 96-1695 (U.S. Vet. App. Oct. 30, 1998).  
In view of the fact that the Court has held in Fossie that 
the standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Boards consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The appellants original claim for service connection for a 
kidney disorder was denied by the Board in a November 1983 
decision on the basis that the appellants genitourinary 
disorder in service was acute and transitory and that there 
was no showing of continuity of symptomatology of the 
genitourinary disorder after the appellants discharge.  In a 
December 1992 rating decision, the RO denied the appellants 
claim for service connection for a kidney disorder on the 
basis that new and material evidence had not been presented 
which related any present kidney condition to his military 
service.  The most recent final denial was in a September 
1994 rating decision in which the RO denied service 
connection for a kidney disorder on the basis that the 
evidence submitted by the appellant was negative for any 
treatment or findings that he currently had a kidney disorder 
and without new and material evidence, he had not 
successfully reopened his claim.  As set for the earlier, the 
September 1994 rating decision became final.   

The evidence of record at the time of the September 1994 
rating action consisted of the appellants service medical 
records, a VA examination, dated in February 1982, seven 
statements which were submitted in behalf of the appellants 
contentions, received by the RO in October 1992, and private 
medical records from the Humana Hospital, from June 1980 to 
July 1984.  The appellants service medical records include a 
Medical Board Report, dated in November 1967.  According to 
the report, in October 1967, the appellant was treated at the 
Urology Clinic after complaining of passing blood in his 
urine.  The report reflects that at that time, the appellant 
stated that he had had nocturia and burning following 
urination for the past month.  He also indicated that he had 
had one episode of enuresis and that he did not have a 
history of any previous episodes of urinary tract disease.  
The report shows that the appellant was diagnosed with 
terminal hematuria which had cleared spontaneously.  

According to the Medical Board Report, laboratory studies 
were conducted and the appellants urinalysis was interpreted 
as showing a trace of albumin and 50 plus white blood cells 
per high power field (HPF).  An intravenous pyelogram (IVP) 
showed evidence of bilateral chronic pyelonephritis.  A 
cystogram reflected a bladder of large capacity, with no 
obstruction on the voiding cystourethrogram, and there were 
no residuals on the post-voiding film.  The report also 
reflects that x-rays were obtained and they were interpreted 
as showing bilateral chronic pyelonephritis changes.  A 
cystoscopy demonstrated generalized chronic bladder 
inflammation in the bladder with trabeculation.  The 
appellant was diagnosed with bilateral chronic pyelonephritis 
and chronic cystitis.  According to the report, it was the 
Medical Boards conclusion that neither the appellants 
pyelonephritis, nor his cystitis, were contracted in the line 
of duty, and that both of the appellants disorders existed 
prior to service.  The Medical Board further determined that 
the appellant was unfit for induction into the service.  
According to the report, the Medical Board based its decision 
on the Urology Clinic studies which showed that the appellant 
had chronic pyelonephritis and chronic cystitis.  The Medical 
Board recommended that the appellant be separated from the 
service.  The appellants service medical records reflect 
that subsequent to the Medical Boards decision, the 
appellant was discharged from the military.  

In February 1982, the appellant underwent a VA examination.  
At that time, he stated that while he was in the military, he 
was treated after complaining of blood in his urine.  The 
appellant indicated that after x-rays were taken, he was 
informed that he had a kidney disease and he was then given a 
medical discharge.  He reported that at present, he had pain 
in his kidney area.  The examiner noted that the area in 
which the appellant pointed to as the place where he felt the 
kidney pain, was lower than the kidney area.  The physical 
examination showed that there was no enlargement of the 
kidneys and there was no tenderness in any area.  According 
to the examiner, there was nothing remarkable about the 
appellants genito-urinary system.  The diagnoses were of 
possible polycystic kidney disease and possible chronic 
pyelonephritis.  The examiner stated that it was unclear as 
to what sort of disorder the appellant was diagnosed with 
during service.  According to the examiner, the appellant 
indicated that the Army doctor had told him that he was born 
with the kidney disorder.  The examiner reported that it was 
possible that the appellant had polycystic disease but that 
the x-rays from one year ago showed nothing remarkable and 
certainly not polycystic disease.  

In October 1992, the appellant submitted seven statements 
from the following people: (1) G.L.S., a friend from the 
military, (2) J.W.H., a friend from the military, (3) C.A.K., 
his wife, (4) E.M., his father-in-law, (5) E.M.G., a friend 
since before he was inducted into the military, (6) P.B., a 
friend since before he was inducted into the military, and 
(7) J.C., a friend since before he was inducted into the 
military.   The statements all supported the appellants 
contentions that during service, he was diagnosed with a 
kidney disorder.  The statements reflect, in essence, that 
following the appellants separation from the military, he 
continued to suffer from a kidney disorder.  

Private medical records from the Humana Hospital, from June 
1980 to July 1984, show that in June 1984, the appellant was 
treated after he injured his back in a mining accident.  At 
that time, under history of past illness[es] it was noted 
that the appellant had a history of kidney disease.  

Evidence submitted subsequent to the September 1994 rating 
action includes copies of the appellants service medical 
records, outpatient treatment records from the VA Medical 
Center (VAMC) in Salem, Virginia, from October 1994 to 
September 1995, and hearing testimony.  The copies of the 
appellants service medical records include the November 1967 
Medical Board Report.  As previously stated, the report 
reflects that at that time, the appellant was diagnosed with 
bilateral chronic pyelonephritis and chronic cystitis.  
According to the report, it was the Medical Boards 
conclusion that neither the appellants pyelonephritis, nor 
his cystitis, were contracted in the line of duty, and that 
both of the appellants disorders existed prior to service.  
The Medical Board also determined that the appellant was 
unfit for induction into the service because of his diagnosed 
pyelonephritis and cystitis, and it was their recommendation 
that the appellant be separated from the military.  

Outpatient treatment records from the Salem VAMC, from 
October 1994 to September 1995, show treatment for unrelated 
disorders.  The records are negative for any complaints or 
findings of a kidney disorder.  

In June 1997, a hearing was conducted at the RO.  At that 
time, the appellant testified that prior to his enlistment 
into the military, he had never had blood in his urine.  
(T.3).  The appellant stated that during service, he sought 
medical treatment after one incident in which he experienced 
painful urination and he discovered that there was blood in 
his urine.  (T.4,5).  He indicated that at that time, after 
x-rays were taken and he was diagnosed with a kidney 
disorder, he was given a medical honorable discharge.  (T.5).  
According to the appellant, after his separation from the 
military, he continued to have the burning problem.  
(T.6).  He noted that at present, he still had the burning 
sensation from his naval down to his penis and his right 
buttock.  (T.16,17).  The appellant further reported that 
about five or six years ago, he once again noticed that he 
had blood in his urine.  (T.6,7).  

In October 1998, a hearing was held at the Board in 
Washington, D.C., before the undersigned Board member.  At 
that time, the appellant testified that he had not been 
diagnosed with a kidney disorder prior to his entrance into 
the military.  (T.8,9).  The appellant stated that during 
service, he was shoveling sand around the barracks when he 
had to use the bathroom.  (T.14).  He indicated that at that 
time, when he started to urinate, he noticed that there was 
blood in his urine.  (Id.).  According to the appellant, he 
was diagnosed with a kidney disease and he was subsequently 
discharged.  (T.9).  The appellant stated that at present, he 
still had burning and that it would hurt when he had to 
urinate.  (Id.).  He reported that he also had enuresis.  
(T.10).  The appellant noted that he was not currently 
receiving any treatment from the VA Medical Center for his 
kidneys.  (T.9).  

II.  Analysis

The appellant contends, in essence, that while he was in the 
military, he developed a kidney disorder.  He states that 
during service, he sought medical attention after he 
discovered that there was blood in his urine.  The appellant 
notes that he was diagnosed with a kidney disorder and 
subsequently discharged from the military.  According to the 
appellant, ever since his separation from the military, he 
has continued to have burning and difficulty urinating.  
In this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his kidney disorder is related to service is not competent 
evidence.  In any event, his testimony that he developed a 
kidney disorder while he was in the military is cumulative of 
his previous contentions at the time of his prior claims.  

In regards to the evidence submitted in support of reopening 
the appellants claim of service connection for a kidney 
disorder, the copies of the appellants service medical 
records are not new in that they were of record at the 
time of the ROs denial in September 1994.  Moreover, the 
Board notes that the only new evidence includes the 
outpatient treatment records from the Salem VAMC, from 
October 1994 to September 1995.  However, while the records 
are new in that they were not of record at the time of 
the ROs denial in September 1994, they are not so 
significant that they address the specific matter under 
consideration, which is whether the appellant currently has a 
kidney disorder.  See 38 C.F.R. § 3.156(a) (1998).  As 
previously stated, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).  The Board observes that the 
outpatient treatment records from the Salem VAMC, from 
October1994 to September 1995, are negative for any 
complaints or findings of a kidney disorder.  Therefore, in 
light of the above, because the Salem VAMC outpatient 
treatment records are not so significant that they address 
the specific matter under consideration, which is whether the 
appellant currently has a kidney disorder, they are not 
material.  Id.  

In light of the foregoing, the Board concludes that the 
appellant has not submitted new and material evidence to 
reopen his claim for service connection for a kidney 
disorder.  Id.  He has presented no new, significant evidence 
showing a current kidney disorder.  Therefore, because the 
additional evidence is not new and material, his claim must 
be denied.  


B.  Entitlement to service connection for 
a low back disability.  

I.  Factual Background

The appellants service medical records includes his pre-
enlistment examination, dated in May 1967.  The examination 
report shows that in response to the question as to whether 
the appellant had ever had or if he currently had recurrent 
back pain, the appellant responded yes.  The appellants 
spine and other musculoskeletal were clinically evaluated as 
normal.  The records further show that on October 6, 
1967, the appellant was treated after complaining of low back 
and left hip pain.  At that time, the physical examination 
showed that the appellant had a muscle spasm.  The diagnosis 
was of low back syndrome and the appellant was treated with 
ice massage.  The appellant was also instructed to perform 
back exercises the next time he felt marked back pain.  

According to the records, on October 17, 1967, the appellant 
was treated after complaining of continued low back pain.  At 
that time, the appellant gave a history of back pain for the 
past three years.  The appellant stated that he had had a 
back injury at which time he fractured three vertebrae.  He 
indicated that at present, his pain was aggravated with 
movement.  According to the appellant, he had constant pain 
which radiated into his hip, posterior thigh, and to his left 
heel.  The appellant noted that he did not have a history of 
radiating pain.  The physical examination showed that the 
appellant had pain and spasm in the lumbosacral area.  There 
was minimal pain along the sciatic nerve in the upper thigh.  
The appellants strength and reflexes were normal and his 
sensory was intact.  The examining physician noted that 
although the appellant claimed that he had an area of 
sensation at L3, he did not believe that the complaint 
was real.  The impression was of a lumbosacral strain, 
left side worse than the right side.  The examiner stated 
that he was unable to diagnose sciatica.  

The appellants service medical records reflect that on 
October 20, 1967, the appellant was treated after complaining 
of continued low back pain.  At that time, the physical 
examination was negative and the examining physician noted 
that he could not diagnose any sciatica.  As previously 
stated, the appellants service medical records include a 
Medical Board Report, dated in November 1967.  The report 
shows that at that time, the appellant had been seen by the 
Orthopedic Clinic because of his two year history of low back 
pain which was aggravated by movement.  According to the 
report, x-rays and an evaluation both demonstrated no 
evidence of pathology.  The appellant was diagnosed with low 
back pain, etiology undetermined.  The Medical Board 
concluded that the appellants back disability had not been 
contracted in the line of duty and that his back disability 
had existed prior to service.  The Medical Board further 
determined that because of the appellants diagnosed 
bilateral chronic pyelonephritis and chronic cystitis, he was 
unfit for induction into the service and it was the Medical 
Boards recommendation that the appellant be separated from 
the service.  According to the records, the appellant was 
subsequently discharged from the military.  

In February 1982, the appellant underwent a VA examination.  
At that time, he stated that while he was in the military, he 
was shoveling some sand and he developed a backache.  The 
appellant indicated that he sought medical treatment because 
he had also noticed some blood in his urine.  According to 
the appellant, he was subsequently diagnosed with a kidney 
disorder.  He reported that at present, he was working in the 
mines in Southwest Virginia and he was doing fairly well 
although he had a constant backache.  According to the 
appellant, he had back pain everyday and some days were worse 
than other days for no particular reason.  The appellant 
noted that when he did heavy work, his back pain worsened in 
comparison to days when he did not do anything too heavy.  
Upon physical examination, the appellants musculo-skeletal 
system was clinically evaluated as normal.  

In April 1983, the RO received private medical records from 
the Nyack General Hospital.  The records reflect that on June 
4, 1967, the appellant was admitted after injuring his back.  
At that time, the appellant stated that two days prior to 
admission, he had been struck on the back by a fork-lift at 
work.  The appellant indicated that he had been treated by a 
plant doctor and he was permitted to leave.  According to the 
appellant, he eventually came to the hospital because of 
persistent back pain.  The physical examination showed that 
the appellants head was normal and his neck was supple.  The 
appellants chest was clear to percussion and auscultation.  
The examining physician noted that there was swelling and 
tenderness of the right loin.  An x-ray of the appellants 
lumbosacral spine was interpreted as showing no evidence of 
fracture or dislocation of the vertebral bodies.  There was 
no disturbance of the lordosis or of the lumbosacral carrying 
angle.  The disc spaces and the apophyseal joints were 
grossly normal.  There was no shift of vertebral bodies but 
there were fractures of the right transverse processes of L2 
and L3 with minimal deformity.  The appellant was diagnosed 
with fractures at the second and third transverse processes 
of the right lumbar vertebrae.  According to the records, two 
hours after the appellant was admitted, he left against 
medical advice.  

In October 1992, the RO received private medical records from 
the Humana Hospital, from June 1980 to July 1984.  The 
records show that in August 1982, the appellant underwent 
physical therapy in order to alleviate his diagnosed back 
pain.  At that time, the appellant stated that he had had 
chronic back pain since 1979.  He complained of numbness in 
the sacral area.  The physical therapist noted that at 
present, the appellant had pain in the L5-S1 level of the 
spine with radiation into the legs.  The therapist revealed 
that upon examination, the appellant had a mild spasm in the 
lumbosacral spine.  There were no structural abnormalities 
and the appellants gait was slow and stiff.  The Humana 
Hospital records further show that in January 1984, an x-ray 
of the appellants lumbar spine was taken.  At that time, the 
x-ray was interpreted as showing no scoliosis, spondylolysis 
or spondylolisthesis.  The vertebral bodies and 
intervertebral disc spaces were of normal height.  There was 
mild anterior spurring at L-5.  The diagnosis was of 
beginning degenerative changes at L-5.  The records also 
reflect that in April 1984, the appellant was treated after 
complaining of back pain.  At that time, the appellant stated 
that he had fallen at work.  An x-ray of the appellants 
lumbar spine was interpreted as showing severe, long-standing 
disc disease at L-5/S-1.  

The Humana Hospital records include an undated physical 
therapy report.  The report shows that according to the 
appellant, he had a history of several back injuries but that 
his last injury, which had occurred several weeks ago, had 
caused him more severe pain.  The physical examination showed 
that the appellants strength was normal and his sensation 
was intact to light touch.  The appellants range of motion 
for his extremities was within normal limits and his trunks 
range of motion was also within normal limits.  The physical 
therapist noted that all of the appellants movements were 
painful.  The records also show that in May 1984, the 
appellant was treated after he was injured at work.  At that 
time, the appellant stated that he had been hit in his back 
while he was at work.  An x-ray of the appellants lumbar 
spine was interpreted as showing posterior central herniation 
of the intervertebral discs at L-5/S-1.  There were 
hypertrophic degenerative changes at the facet joint 
articulations which were producing spinal stenosis at L-4/S-1 
and to a lesser extent at L-5/S-1.  Air (nitrogen) was 
present at the intervertebral disc at L-5/S-1 which indicated 
degeneration.  There was some diffuse posterior bulging of 
the intervertebral disc at L-4/L-5.  The diagnoses included 
the following: (1) posterior herniation of the intervertebral 
disc at L-5/S-1 which was accompanied by degenerative disc 
disease at that level, (2) hypertrophic degenerative 
osteoarthritis at the facet joint articulations which was 
producing transverse stenosis at L-4/L-5 and to a lesser 
extent at L-5/S-1, and (3) diffuse posterior bulging of the 
intervertebral disc at L-4/L-5.  

The private medical records from the Human Hospital show that 
in July 1984, the appellant was admitted after complaining of 
low back pain, right side greater than left, with associated 
numbness and tingling bilaterally.  At that time, the 
appellant stated that he developed his symptoms after a 
mining accident in March 1984.  He indicated that at the time 
of his accident, he was pulling on a pipe and fell backwards 
into a battery light.  According to the appellant, since that 
time, his back pain had become progressively worse.  He 
indicated that his pain increased on coughing, sneezing or 
any prolonged activity.  The physical examination showed that 
the spine revealed decreased range of motion and tenderness 
on palpation.  Examination of the extremities revealed 
positive peripheral pulses.  Deep tendon reflexes were 
present and equal bilaterally.  There was sensory loss of the 
lower extremities, right greater than the left.  The 
appellants diagnosis on admission was of L-5/S-1 disc 
disease, right side greater than left, and lumbar stenosis.  

The records reflect that upon admission, the appellant 
underwent a lumbar myelogram which was interpreted as showing 
joint space narrowing at L-5/S-1, with hypertrophic changes 
at the subchondral articular surfaces.  There was some 
extradural defect at the right posterolateral aspect of the 
Metrizamide column at L-4/L-5.  The diagnoses included the 
following: (1) right posterolateral herniation of the 
intervertebral discs at L-4/L-5, and (2) degenerative disc 
disease at L-5/S-1.  According to the records, the appellant 
also underwent a computed tomography (CT) scan of the spine.  
The results of the CT scan were interpreted as showing 
posterocentral herniation of the intervertebral discs at L-
4/L-5 and at L-5/S-1.  Hypertrophic degenerative changes were 
present in the facet joint articulations at all levels.  The 
diagnoses included the following: (1) posterocentral 
herniation of the intervertebral discs at L-4/L-5 and L-5/S-
1, (2) some spinal stenosis at L-3/L-4 which was producing 
slight constriction of the thecal sac due to hypertrophic 
degenerative osteoarthritis within the facet joint 
articulation, and (3) degenerative disc disease at L-5/S-1.  
The examiner noted that there was diffuse circumferential 
bulging of the annulus at that level.  The appellants 
diagnosis upon his discharge was of a herniated nucleus 
pulposus (central) at L-4/L-5 and at L-5/S-1, right greater 
than left.  

In October 1992, the appellant submitted four statements from 
the following people: (1) G.L.S., a friend from the military, 
(2) J.W.H., a friend from the military, (3) C.A.K., his wife, 
and (4) E.M.G., a friend since before he was inducted into 
the military.  The statements, in essence, all support the 
appellants contentions that during service, he aggravated 
his pre-existing back condition.  According to the 
statements, following the appellants separation from the 
military, he continued to have chronic low back pain.  

Outpatient treatment records from the VAMC in Durham, North 
Carolina, from March to April 1992 show that in March 1992, 
the appellant was treated after complaining of low back pain.  
At that time, he stated that he had had low back pain for 
many years and that within the past two to three years, he 
had had radiculopathy.  He indicated that he had a history of 
several work-related injuries.  According to the appellant, 
his pain started in his lower back and radiated down to his 
left thigh, calf, and to the bottom of both of his feet.  The 
physical examination showed that he had lumbar tenderness.  
The diagnosis was of long-standing lumbar radiculopathy.  The 
records also reflect that in April 1992, the appellant was 
treated after he was involved in a motor vehicle accident.  
At that time, the appellant stated that he had hit the top of 
his head at the time of the accident and that he currently 
had neck and shoulder pain.  The diagnosis was of a neck 
strain.  An x-ray of the appellants cervical spine was 
interpreted as showing a normal alignment.  It was possible 
that there was mild bilateral neural foraminal narrowing at 
C3-4.  There were no other significant degenerative changes 
and there was no evidence of a fracture.  The impression was 
of mild neural foraminal narrowing bilaterally at C3-4.  

Outpatient treatment records from the Salem VAMC, from 
October 1994 to September 1995, reflect that in March 1995, 
the appellant was treated after complaining of low back pain.  
At that time, he stated that he had broken his back in 
1967.  He indicated that at present, he had increased back 
pain.  The diagnosis was of low back pain and the examining 
physician noted that the appellant would attend back 
school.  According to the records, subsequent to the 
appellants March 1994 assessment, he underwent physical 
therapy for his chronic low back pain.  The records also 
include an x-ray of the appellants lumbosacral spine, dated 
in June 1995.  At that time, the x-ray was interpreted as 
showing straightening of the normal lordotic curvature 
without any evidence of a fracture, lytic or blastic bone 
lesion.  There was bilateral spondylolysis at the L-5 level 
without evidence of spondylolisthesis.  There was increased 
bony density sclerosis seen at L-5/S-1 disc space and also 
involving articulation facets bilaterally at that level.  The 
impression was of bilateral spondylolysis and mild disc space 
degenerative changes at L-5/S1.  

In June 1997, a hearing was conducted at the RO.  At that 
time, the appellant testified that approximately two to three 
months prior to his induction into the military, he was hit 
with a forklift and injured his back.  (T.11).  The appellant 
stated that upon his induction examination, he noted that he 
had a back problem.  (T.12).  He indicated that his back 
condition was aggravated during the rigors of basic training 
while he was in the military.  (T.12,14).  According to the 
appellant, he sought medical treatment for his back disorder.  
(T.13).  The appellant reported that subsequent to his 
discharge from the service, he continued to have chronic low 
back pain.  (T.14).  

In June 1997, the appellant submitted VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA).  At that time, the 
appellant noted that he had received medical treatment for 
his back at the North Campus Hospital, the West Campus 
Hospital, and the Deaconess Hospital West, all in St. Louis, 
Missouri.  In August 1997, the RO sent letters to the above 
hospitals requesting any medical records which pertained to 
the appellants treatment.  In September 1997, the 
correspondences which were addressed to the North Campus 
Hospital and the West Campus Hospital, were returned to the 
RO by the United States Postal Office.  The North Campus 
letter was marked attempted not known and the West 
Campus Hospital letter was marked, forwarding order 
expired.  In addition, a correspondence from the Medical 
Record Department at the Deaconess Hospital West, dated in 
September 1997, shows that at that time, the department 
indicated that after a thorough search of their files, they 
were unable to locate any records which pertained to the 
appellant.  

In October 1998, a hearing was held at the Board in 
Washington, D.C., before the undersigned Board member.  At 
that time, the appellant testified that prior to his 
induction into the military, he had fractured the right 
transverse process of the second and third lumbar vertebrae 
on his right side.  (T.2).  The appellant stated that upon 
his induction examination, he noted that he had some back 
pain.  (T.3).  He indicated that while he was in the 
military, his pre-existing back condition was aggravated 
during the rigors of basic training.  (T.2,3).  According to 
the appellant, on one occasion, he had to shovel sand which 
caused his back pain to increase.  (T.4,5).  The appellant 
revealed that at present, he was receiving treatment at the 
Salem VAMC for his chronic low back pain.  (T.5,6).  When 
asked whether any physician had ever told him that his 
current back disorder was not due to his 1967 fracture, but 
rather, that his current back condition was due to the fact 
that he had a back disorder prior to his entrance into the 
military, and that during his period of time in the service, 
his pre-existing back disorder was aggravated because of the 
rigors of the military, the appellant responded no.  
(T.8).


II.  Analysis

In the instant case, the appellant contends that while he was 
in the military, his pre-existing back disability was 
aggravated by the rigors of basic training.  He maintains, in 
essence, that although he had some low back pain prior to his 
induction into the military, his back pain increased during 
service.  According to the appellant, he has continued to 
suffer from chronic low back pain ever since his discharge 
from the military.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his pre-existing back 
disability was aggravated by service is not competent 
evidence.  

The Board recognizes that the evidence of record includes 
four statements which were submitted in support of the 
appellants contentions.  To whatever extent such statements 
are offered to establish that the appellant pre-existing back 
condition was aggravated during service, such statements do 
not constitute competent, and hence, probative evidence with 
respect to the issue under consideration.  The Board notes 
that a lay person, without medical expertise, is not 
qualified to offer evidence that requires medical knowledge 
such as a diagnosis or opinion as to the cause of a 
disability.  See Espiritu, 2 Vet. App. at 494; Grottveit v. 
Brown, 5 Vet. App. at 93.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Moreover, a veteran is presumed 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction and was not aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1153.  A pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. 
§ 3.306(a).

As previously stated, the appellants service medical records 
include his pre-enlistment examination, dated in May 1967.  
The examination report shows that in response to the question 
as to whether the appellant had ever had or if he currently 
had recurrent back pain, the appellant responded yes.  In 
addition, the records reflect that in October 1967, the 
appellant was treated after complaining of continued low back 
pain.  At that time, the appellant gave a history of back 
pain for the past three years.  The appellant stated that he 
had had a back injury at which time he fractured three 
vertebrae.  Furthermore, private medical records from the 
Nyack General Hospital show that in June 1967, the appellant 
was hospitalized after injuring his back.  At that time, the 
appellant stated that two days prior to his admission, he had 
been struck in the back by a fork-lift at work.  The 
appellant was diagnosed with fractures at the second and 
third transverse processes of the right lumbar vertebrae.  
The Board notes that the appellant was inducted into the 
military in September 1967.  Therefore, in light of the above 
evidence showing that the appellant had been diagnosed with a 
back disorder prior to his induction into the military, the 
Board finds that the presumption of soundness is rebutted by 
clear and unmistakable evidence, and that service connection 
may only be granted upon a showing of aggravation.  See 
Paulson, 7 Vet. App. at 468.  

In this respect, as previously stated, the appellants 
service medical records include a Medical Board Report, dated 
in November 1967.  The report shows that at that time, the 
appellant had been seen by the Orthopedic Clinic because of 
his two year history of low back pain which was aggravated by 
movement.  The appellant was diagnosed with low back pain, 
etiology undetermined.  The Medical Board concluded that the 
appellants back disability had not been contracted in the 
line of duty and that his back disability had existed prior 
to service.  

The appellants post-service records include his February 
1982 VA examination at which time his musculo-skeletal system 
was clinically evaluated as normal.  In addition, private 
medical records from the Humana Hospital, from June 1980 to 
July 1984, show that in April 1984, the appellant was treated 
after complaining of back pain.  At that time, he stated that 
he had fallen at work.  An x-ray of the appellants lumbar 
spine was interpreted as showing severe, long-standing disc 
disease at L-5/S-1.  The Humana Hospital records also include 
an undated physical therapy report.  The report shows that 
according to the appellant, he had a history of several back 
injuries but that his last injury, which had occurred several 
weeks ago, had caused him more severe pain.  Moreover, the 
records reflect that in May 1984, the appellant was treated 
after he was injured at work.  At that time, he stated that 
he had been hit in his back while he was at work.  An x-ray 
of the appellants lumbar spine was interpreted as showing 
the following: (1) posterior herniation of the intervertebral 
disc at L-5/S-1 which was accompanied by degenerative disc 
disease at that level, (2) hypertrophic degenerative 
osteoarthritis at the facet joint articulations which was 
producing transverse stenosis at L-4/L-5 and to a lesser 
extent at L-5/S-1, and (3) diffuse posterior bulging of the 
intervertebral disc at L-4/L-5.  

The Humana Hospital records further show that in July 1984, 
the appellant was admitted after complaining of low back 
pain, right side greater than left, with associated numbness 
and tingling bilaterally.  At that time, the appellant stated 
that he had developed his symptoms after a mining accident in 
March 1984.  According to the appellant, since the accident, 
his back pain had become progressively worse.  The records 
reflect that upon admission, the appellant underwent a lumbar 
myelogram.  The diagnoses included the following: (1) right 
posterolateral herniation of the intervertebral discs at L-
4/L-5, and (2) degenerative disc disease at L-5/S-1.  
According to the records, the appellant also underwent a CT 
scan of the spine.  The diagnoses included the following: (1) 
posterocentral herniation of the intervertebral discs at L-
4/L-5 and L-5/S-1, (2) some spinal stenosis at L-3/L-4 which 
was producing slight constriction of the thecal sac due to 
hypertrophic degenerative osteoarthritis within the facet 
joint articulation, and (3) degenerative disc disease at L-
5/S-1.  The examiner noted that there was diffuse 
circumferential bulging of the annulus at that level.  The 
appellants diagnosis upon his discharge was of a herniated 
nucleus pulposus (central) at L-4/L-5 and at L-5/S-1, right 
greater than left.  

The appellants post-service records also include outpatient 
treatment records from the Durham VAMC, from March to April 
1992.  The records reflect that in March 1992, the appellant 
was treated after complaining of low back pain.  At that 
time, he stated that he had had low back pain for many years 
and that within the past two to three years, he had had 
radiculopathy.  He indicated that he had a history of several 
work-related injuries. The diagnosis was of long-standing 
lumbar radiculopathy.  The records also reflect that in April 
1992, the appellant was treated after he was involved in a 
motor vehicle accident.  At that time, the appellant stated 
that he had hit the top of his head at the time of the 
accident, and that he currently had neck and shoulder pain.  
The diagnosis was of a neck strain.  An x-ray of the 
appellants cervical spine was interpreted as showing mild 
neural foraminal narrowing bilaterally at C3-4.  

Outpatient treatment records from the Salem VAMC, from 
October 1994 to September 1995, reflect that in March 1995, 
the appellant was treated after complaining of low back pain.  
At that time, he stated that he had broken his back in 
1967.  He indicated that at present, he had increased back 
pain.  The diagnosis was of low back pain and the examining 
physician noted that the appellant would attend back 
school.  According to the records, subsequent to the 
appellants March 1994 assessment, he underwent physical 
therapy for his chronic low back pain.  The records also 
include an x-ray of the appellants lumbosacral spine, dated 
in June 1995.  At that time, the x-ray was interpreted as 
showing bilateral spondylolysis and mild disc space 
degenerative changes at L-5/S-1. 

In light of the above, the Board is of the opinion that the 
evidence of record strongly indicates that no permanent 
increase in the underlying pathology of the pre-existing back 
disorder occurred during service.  See Verdon v. Brown, 8 
Vet. App. 529, 536-37 (1996).  Upon a review of the record, 
the evidence shows that the appellant was diagnosed with a 
back disorder prior to his entrance into the military.  The 
private medical records from the Nyack General Hospital show 
that in June 1967, the appellant was treated after injuring 
his back.  At that time, he was diagnosed with fractures at 
the second and third transverse processes of the right lumbar 
vertebrae.  The Board notes that the appellant served on 
active duty from September to November 1967.  Moreover, in 
the November 1967 Medical Board Report, the Medical Board 
concluded that the appellants back disability had not been 
contracted in the line of duty and that his back disability 
had existed prior to service.  In addition, the Board 
observes that the evidence of record shows that the appellant 
has been involved in numerous post-service accidents in which 
his back was injured.  Therefore, it is the Boards 
conclusion that there is no evidence of record which shows 
that the appellants pre-existing back disorder was 
aggravated during service.  The Board notes that in the 
appellants October 1998 hearing, when asked whether any 
physician had ever told him that his current back disorder 
was not due to his 1967 fracture, but rather, that his 
current back condition was due to the fact that he had a back 
disorder prior to his entrance into the military, and that 
during his period of time in the service, his pre-existing 
back disorder was aggravated because of the rigors of the 
military, the appellant responded no.  (T.8).  Thus, the 
totality of the medical evidence of record does not show that 
the appellants back disorder worsened in any permanent 
manner beyond that degree of disability that existed at 
entrance to active duty.  For these reasons, the Board has 
determined that the appellants pre-existing back disability 
was not aggravated by service, and that service connection 
for a back disability is not warranted.  38 U.S.C.A. §§ 1110, 
5107.  



ORDER

New and material evidence having not been submitted, service 
connection for a kidney disorder is denied.  

Entitlement to service connection for a back disability is 
denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
